 1   WEIL, GOTSHAL & MANGES LLP                        CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                   Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                       (pzumbro@cravath.com)
     Theodore E. Tsekerides (pro hac vice)             Kevin J. Orsini (pro hac vice)
 3   (theodore.tskerides@weil.com)                     (korsini@cravath.com)
     Jessica Liou (pro hac vice)                       Omid H. Nasab (pro hac vice)
 4   (jessica.liou@weil.com)                           (onasab@cravath.com)
     Matthew Goren (pro hac vice)                      825 Eighth Avenue
 5   (matthew.goren@weil.com)                          New York, NY 10019
     767 Fifth Avenue                                  Tel: 212 474 1000
 6   New York, NY 10153-0119                           Fax: 212 474 3700
     Tel: 212 310 8000
 7   Fax: 212 310 8007
 8   KELLER & BENVENUTTI LLP
     Tobias S. Keller (#151445)
 9   (tkeller@kellerbenvenutti.com)
     Jane Kim (#298192)
10   (jkim@kellerbenvenutti.com)
     650 California Street, Suite 1900
11   San Francisco, CA 94108
     Tel: 415 496 6723
12   Fax: 650 636 9251
13   Attorneys for Debtors and Debtors in Possession
14                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16   In re                                         Case No. 19-30088
                                                   Chapter 11
17   PG&E Corporation and Pacific Gas and          (Lead Case) (Jointly Administered)
     Electric Company,
18
                        Debtors.                   Adv. Pro. No. 19-03061
19
     ANTHONY GANTNER, individually and             NOTICE OF HEARING ON DEBTORS’
20   on behalf of all those similarly situated,    MOTION TO DISMISS AND MOTION TO
                                                   STRIKE
21
                            Plaintiff,
22          v.                                     Date: March 10, 2020
     PG&E CORPORATION, a California                Time: 10:00 a.m. (Pacific Time)
23   corporation, and PACIFIC GAS &                Place: United States Bankruptcy Court
     ELECTRIC COMPANY, a California                       Courtroom 17, 16th Floor
24   corporation,                                         San Francisco, CA 94102

25                                                 Objection Deadline: February 25, 2020
                            Defendants.
26

27

28

 Case: 19-03061       Doc# 9     Filed: 01/21/20   Entered: 01/21/20 21:44:20      Page 1 of 2
     TO: PLAINTIFF
 1

 2           PLEASE TAKE NOTICE THAT on January 21, 2020, PG&E Corporation and Pacific Gas
     and Electric Company (the “Debtors”), as debtors and debtors in possession in the above-captioned
 3   chapter 11 cases (the “Chapter 11 Cases”) filed the Debtors’ Motion to Dismiss and Motion to Strike
     (the “Motion”) [AP No. 19-03061 Dkt. No. 7] and the Declaration of Kevin J. Orsini in Support of
 4   Debtors’ Motion to Dismiss and Motion to Strike (the “Orsini Declaration”) [AP No. 19-03061 Dkt.
     No. 8], and exhibits attached thereto, seeking an order dismissing the Plaintiff’s complaint in the above-
 5
     captioned adversary proceeding, or, to the extent the adversary proceeding is not dismissed, to issue an
 6   order striking the class claims.

 7          PLEASE TAKE FURTHER NOTICE THAT a hearing on the Motion will be held on
     March 10, 2020 at 10:00 a.m. (Prevailing Pacific Time) before the Honorable Dennis Montali,
 8   United States Bankruptcy Judge, in the United States Bankruptcy Court for the Northern District of
     California, Courtroom 17, 450 Golden Gate Ave., San Francisco, California, 94102.
 9

10           PLEASE TAKE FURTHER NOTICE THAT objections or responses to the Motion, if any,
     must be in writing, state the basis and nature of any objection, and be filed with the Court and served
11   so as to be actually received by the following counsel for the Debtor: (a) Keller & Benvenutti LLP,
     Attn: Peter J. Benvenutti and Tobias S. Keller, 650 California Street, Suite 1900, San Francisco,
12   California, 94108; (b) Weil, Gotshal & Manges LLP, Attn: Stephen Karotkin and Theodore Tsekerides,
     767 Fifth Avenue, New York, New York, 10153, and (c) Cravath, Swaine & Moore LLP, Attn: Kevin
13
     J. Orsini and Omid H. Nasab, 825 Eighth Avenue, New York, New York, 10019. Any objections or
14   responses to the Motion must be filed and served no later than February 25, 2020

15          PLEASE TAKE FURTHER NOTICE THAT reply papers in further support of the Motion
     must be filed and served not later than March 3, 2020.
16

17            PLEASE TAKE FURTHER NOTICE that copies of the Motion and its supporting papers
     can be viewed and/or obtained: (i) by accessing the Court’s website at http://www.canb.uscourts.gov,
18   (ii) by contacting the Office of the Clerk of the Court at 450 Golden Gate Avenue, San Francisco, CA
     94102, or (iii) from the Debtor’s notice and claims agent, Prime Clerk LLC , at
19   https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for U.S.-based parties;
     or +1 (929) 333-8977 for International parties or by e-mail at: pgeinfo@primeclerk.com. Note that a
20   PACER password is needed to access documents on the Bankruptcy Court’s website.
21
     Dated: January 21, 2020
22                                         WEIL, GOTSHAL & MANGES LLP
                                           CRAVATH, SWAINE & MOORE LLP
23                                         KELLER & BENVENUTTI LLP
24

25                                           /s/ Thomas B. Rupp
                                                        Thomas B. Rupp
26
                                           Attorneys for Defendants (Debtors and Debtors in Possession)
27

28

 Case: 19-03061        Doc# 9     Filed: 01/21/20     Entered: 01/21/20 21:44:20        Page 2 of 2
